   Case: 1:19-cv-00145-DAP Doc #: 479 Filed: 11/26/19 1 of 3. PageID #: 11641




                      IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


 DIGITAL MEDIA SOLUTIONS, LLC,         )               Case No. 1:19-cv-145
                                       )
      Plaintiff,                       )               JUDGE DAN AARON POLSTER
                                       )
      v.                               )               MAGISTRATE JUDGE
                                       )               THOMAS M. PARKER
 SOUTH UNIVERSITY OF OHIO, LLC, et al. )
                                       )               ORDER CONFIRMING HEARINGS
      Defendants.                      )               SCHEDULED for DECEMBER 3, 2019
                                       )


       The Court hereby CONFIRMS the hearings scheduled in the captioned case for

December 3, 2019 at 9:00 a.m. in Courtroom 18B, as further explained below.

       I.      Joint Motion to Authorize the Sale of Shared Assets – ECF Doc. 446.

       On November 6, 2019, Receiver Mark E. Dottore (“the receiver”) and Studio Enterprise

Manager, LLC, (“Studio”) filed a joint motion to authorize the sale of shared assets free and

clear of liens and to approve procedures regarding access to the DCEH data (“Motion to

Authorize”). ECF Doc. 446. Several objections to the joint motion were filed. ECF Doc. 447,

ECF Doc. 467, ECF Doc. 473 and ECF Doc. 474.

       The Court hereby ORDERS the receiver and Studio to confer with Infor(US), Inc. before

the hearing scheduled for December 3, 2019 to attempt to resolve the issue raised in Infor(US),

Inc.’s opposition. ECF Doc. 473.

       The Court CONFIRMS the hearing on the Motion to Authorize. Counsel and a

representative for the receiver, Studio and Save the Art Institute of Las Vegas Limited must
    Case: 1:19-cv-00145-DAP Doc #: 479 Filed: 11/26/19 2 of 3. PageID #: 11642



attend the hearing in person. Nevada Commission on Postsecondary Education’s request to

attend by telephone is granted. Counsel and representatives for Nevada’s Commission on

Postsecondary Education, Infor(US), Inc., and the California Department of Consumer Affairs

will all be permitted to attend by telephone. Instructions for attending the hearing by telephone

will be separately e-mailed to counsel for those entities.

       II.     Studio’s Motion to Assume Certain Employee Benefit Obligations – ECF
               Doc. 449

       On November 9, 2019, Studio filed a motion for an order permitting South University

and the Arts Institutes to assume certain employee benefit obligations (“Motion to Assume”).

ECF Doc. 449. On November 20, 2019, Studio filed a supplement to its motion. ECF Doc. 466.

On November 26, 2019, Receiver Mark Dottore (“the receiver”) filed a response to Studio’s

motion joining and agreeing with the majority of the motion. ECF Doc. 477.

       On November 20, 2019, Settlement Administrator Thomas Perrelli filed a statement of

interest (ECF Doc. 464), which he later affirmed in a notice of intent filed on November 22nd.

ECF Doc. 472. On November 25, 2019, Intervenors Emmanuel Dunagan, Jessica Muscari,

Robert J. Infusino and Stephanie Porreca (“Dunagan Intervenors”) also filed a notice of intent to

oppose Studio’s motion. ECF Doc. 475.

       The Court CONFIRMS the hearing on Studio’s Motion to Assume. The hearing on the

Motion to Assume will immediately follow the hearing on the joint motion to approve. Counsel

and representatives for the receiver, Studio, South University, the Arts Institutes International,

LLC, and Thomas Perrelli must attend the hearing in person. Counsel and representatives for the

Dunagan Intervenors will be permitted to attend by telephone. Instructions for attending the

hearing by telephone will be separately e-mailed to counsel for the Dunagan Intervenors.




                                                  2
    Case: 1:19-cv-00145-DAP Doc #: 479 Filed: 11/26/19 3 of 3. PageID #: 11643



       Studio’s proposal to send notice to the affected individuals after the December 3rd hearing

(ECF Doc. 476) is well taken. It will not be required to notify affected individuals until after the

hearing on the Motion to Assume.

       IT IS SO ORDERED.

Dated: November 26, 2019
                                              s/Dan Aaron Polster
                                              United States District Judge



                                              Thomas M. Parker
                                              United States Magistrate Judge




                                                 3
